DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pakravan (US 20100201531 A1) in view of Argus (US 6339379 B1).
Regarding claim 10, Pakravan discloses or suggests a heating system shut-off safety assembly comprising: 
a housing (305+340, Fig. 3) configured to be coupled (hereinafter, “coupled” is examined to mean directly or indirectly connected, or operably connected in some way) to an electrical line for a heating unit (paras. 45, 46, 48); 
a processor (320) coupled to said housing, said processor being electrically coupled to the electrical line of the heating unit such that said processor is configured to allow and restrict an electrical current in the electrical line (paras. 45, 48); 

a second carbon monoxide sensor (34, 360, 524) coupled to a warm air discharge of said heating unit (36/40) such that said second carbon monoxide sensor is configured to detect carbon monoxide within the warm air discharge, said second carbon monoxide sensor being electrically coupled to said processor, wherein 2such that said processor restricts the current in the electrical line, disabling the heating unit, when said second carbon monoxide sensor detects carbon monoxide (paras. 41, 45, 46-48) (para. 46 discusses, for example, wherein the CO detector can detect CO coming out of an appliance or plenum that is the air stream of a forced air gas furnace, which suggests that the air stream is warm since a forced air gas furnace produces warm air); and 
wherein the processor, and the first carbon monoxide sensor are internally located and not proximal to the surface (i.e., outer surfaces of either the top or bottom housing) of the housing (Fig. 3).
Pakravan fails to disclose wherein the second carbon monoxide sensor is located externally to the housing.
Argus teaches a carbon monoxide sensor (18-20, Fig. 4) wherein a portion of the carbon monoxide sensor (19) is located externally to the housing (21).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Pakravan wherein the second carbon is located externally (and internally) to the housing.  The motivation to combine is so that there is accurate and precise sensing of the carbon monoxide containing 
Regarding claim 16, Pakravan discloses an alarm coupled to said housing (para. 49), said alarm being electrically coupled to said processor (320) wherein said alarm emits an audible alarm when said first and second carbon monoxide sensor detects carbon monoxide (para. 49, claim 2). 
Claims 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pakravan (US 20100201531 A1) in view of Argus (US 6339379 B1), as applied to claim 10, and further in view of Legaspi (US 20110170377 A1).
Regarding claim 11, Pakravan fails to disclose a smoke sensor coupled to said housing such that said smoke sensor is configured to detect smoke from the heating unit, said smoke sensor being electrically coupled to said processor such that said processor restricts the current in the electrical line when said smoke sensor detects smoke wherein the heating unit is disabled.
However, Legaspi teaches a smoke sensor (para. 55) coupled to said housing (operatively coupled or indirectly or directly coupled to the housing, for example, the sensor may be coupled to the housing through wired means, see paras. 57, 59;  the Examiner is also taking Official Notice that it is well known and common knowledge that household smoke detectors have a smoke sensor coupled to a housing; note: the official notice is taken to be admitted prior art since the applicant did not traverse the official notice) such that said smoke sensor is configured to detect smoke from the heating unit (see Background), said smoke sensor being electrically coupled to said processor such that said processor restricts the current in the electrical line when said smoke sensor detects smoke wherein the heating unit is disabled (paras. 55, 56). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Pakravan to comprise a smoke sensor coupled to said housing such 
Regarding claim 12, Pakravan fails to disclose a heat sensor coupled to said housing such that said heat sensor is configured to detect a threshold temperature from the heating unit, said heat sensor being electrically coupled to said processor such that said processor restricts the current in the electrical line when said heat sensor detects the threshold temperature wherein the heating unit is disabled.
However, Legaspi discloses a heat sensor (“heat detectors”, para. 55) coupled (operatively coupled or indirectly or directly coupled, for example, it may be coupled through wired means, see paras. 57, 59) to said housing (housing of central computer 128) such that said heat sensor is configured to detect a threshold temperature from the heating unit (it is inherent that the heat sensor is configured to detect a threshold temperature since a threshold temperature is required to trip the alarm or shut off the electrical supply to the heating unit), said heat sensor being electrically coupled to said processor such that said processor restricts the current in the electrical line when said heat sensor detects the threshold temperature wherein the heating unit is disabled (para. 55, 56).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Pakravan to comprise a heat sensor coupled to said housing such that said heat sensor is configured to detect a threshold temperature from the heating unit, said heat sensor being electrically coupled to said processor such that said processor restricts the current in the electrical line when said heat sensor detects the threshold temperature wherein the heating unit is disabled.  The motivation to combine is so that system of Pakravan can detect 
Regarding claim 13, Pakravan discloses wherein said housing comprises an outer wall extending between each of a front wall (305/340, Figs. 3, 4) and a back wall (305/340) of said housing, said front wall of said housing having a plurality of vents extending therethrough such that said vents are configured to allow air to enter an interior of said housing (see Fig. 3 and paras. 46, 52). 
Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pakravan (US 20100201531 A1) in view of Argus (US 6339379 B1) and Legaspi (US 20110170377 A1), as applied to claim 11, and further in view of Adkins (US 20070200719 A1) and Gassmann (US 20110260874 A1).
Regarding claim 14, Pakravan discloses a carbon light emitter coupled to said front wall of said housing, said carbon light emitter being electrically coupled to said processor (paras. 48, 64) EXCEPT each of a heat light emitter, a smoke light emitter, an on light emitter being coupled to said front wall of said housing, each of said heat light emitter, said smoke light emitter, said on light emitter being electrically coupled to said processor.
Adkins teaches a smoke/carbon monoxide detector comprising a smoke light emitter (34, Fig. 1) and an on light emitter (22, Fig. 1) being coupled to said front wall of said housing (“dashed lines”; Pakravan also disclose the housing), each of said emitters being electrically coupled to said processor (12).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Pakravan to comprise a smoke light emitter and an on light emitter being coupled to said front wall of said housing, each of said smoke light emitter and said on light emitter being electrically coupled to said processor.  The motivation to combine is so that there is a visual indicator to warn the user if there is smoke present, and if there is power flowing to the detector.  The result is improved safety.  

Regarding claim 15, modified Pakravan discloses wherein said heat light emitter emits light when said heat sensor detects heat from the heating unit (Gassman, para. 45) said smoke light emitter emits light when said smoke sensor detects smoke from the heating unit (Adkins, para. 27) said carbon light emitter emits light when said first carbon monoxide sensor senses carbon monoxide (Pakravan, para. 48). 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pakravan (US 20100201531 A1) in view of Argus (US 6339379 B1), as applied to claim 10, and further in view of Hooper (US 20140098445 A1).  
Regarding claim 17, Pakravan fails to disclose an on light emitter; and said on light emitter emitting light to indicate said processor is allowing the flow of current through the electrical line, said on light emitter ceasing emitting light to indicate a restriction of the current through the electrical line.
However, Hooper teaches a power interrupter comprising an on light emitter (22, 46); and said on light emitter emitting light to indicate said processor is allowing the flow of current through the electrical line, said on light emitter ceasing emitting light to indicate a restriction of the current through the electrical line (para. 59).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Pakravan to comprise an on light emitter; and said on light emitter emitting light to indicate said processor is allowing the flow of current through the electrical line, said on light emitter ceasing emitting light to indicate a restriction of the current through the .  


Allowable Subject Matter
Claim 18 is allowed.

Response to Arguments
For a response regarding the new limitation in claim 10, please see Argus in the rejection of claim 10.
Applicant asserts that Pakravan discloses a second carbon monoxide sensor for detecting ambient air and not a warm air discharge (Remarks, pg. 14).  The Examiner respectfully disagrees.  Pakravan discloses or suggests, in para. 46, wherein the CO sensor 360 can detect CO coming out of an appliance or plenum that is the air stream of a forced air gas furnace, which suggests that the air stream is warm since a forced air gas furnace produces warm air.  
Applicant asserts that Pakravan discloses using the second CO sensor on a cold air return duct.  The Examiner asserts that Pakravan also discloses or suggests wherein the second CO sensor can be used in a plenum containing warm air (see preceding paragraph).
Applicant asserts that Legaspi teaches away from Applicant’s system because “the system of Legaspi relies on interpreting audible alarms made by pre-existing sensors” (Remarks, pg. 18).  The Examiner disagrees that there is a teaching away.  Legaspi teaches wherein the smoke sensor can be hardwired with the receiver (processor) (paras. 56, 57)



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON LAU/Primary Examiner, Art Unit 3762